Citation Nr: 0812786	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  07-07 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for lipomas, to include 
as due to participation in Project Shipboard Hazard and 
Defense (SHAD).

2.  Entitlement to service connection for a disability 
manifested by a loss of reproductive capabilities, to include 
as due to participation in Project SHAD.

3.  Entitlement to service connection for a skin disability, 
to include as due to participation in Project SHAD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2006 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In December 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the veteran submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  


FINDINGS OF FACT

1.  Lipomas are not related to active service including his 
participation in Project SHAD.

2.  A disability manifested by a loss of the veteran's 
reproductive capabilities is not related to active service 
including his participation in Project SHAD.

3.  A skin disability is not related to active service 
including his participation in Project SHAD.


CONCLUSIONS OF LAW

1.  Lipomas were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

2.  A disability manifested by a loss of reproductive 
capabilities was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).
 
3.  A skin disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007). 

A letter dated in June 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The June 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
That letter also advised him of how VA determines disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in September 2006. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of lipomas, reproductive problems, or a 
chronic skin disease is factually shown during service.  The 
Board concludes it was not.  

The veteran's service medical records indicate that he was 
seen on July 21, 1962 with a boil on his right arm.  The boil 
was lanced and his arm stuffed with packing.  The service 
medical records are absent complaints, findings or diagnoses 
of lipomas, any other skin problems, or reproductive problems 
during service.  On the clinical examination for separation 
from service, all of the veteran's systems were evaluated as 
normal with the exception of scars and tattoos.  Thus, there 
is no medical evidence that shows that the veteran suffered 
from lipomas, chronic skin disorders, or reproductive 
problems during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  

The veteran testified at the videoconference hearing that he 
had lipomas since the mid-to-late 1960s and found out around 
1967 that he could not father children.  However, examination 
reports dated in April 1973, April 1976, May 1980, July 1981, 
May 1982, November 1983, November 1984, November 1985 
evaluated all the veteran's systems as normal with the 
exception of scars, tattoos, and circumcision.  In addition, 
until July 1981, on the Reports of Medical History completed 
in conjunction with physical examinations, the veteran denied 
ever having skin diseases, tumors, growth, and cysts.  On the 
July 1981 Report of Medical History, the veteran indicated 
that that he had tumor, growth, cyst or cancer and on the 
November 1984 Report of Medical History, the veteran noted 
that he had had a growth.  

Thus, with respect to the issues of service connection for 
lipomas and skin disability, in light of the normal physical 
examinations conducted from 1973 to 1985, and the lack of any 
relevant history reported between the veteran's date of 
discharge in 1964 and 1981, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current disabilities.  At the September 2006 VA 
examination, the veteran was diagnosed with infertility, 
multiple lipomas affecting upper extremities, lower 
extremities and abdomen and tinea pedis.

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  However, no medical 
professional has ever related these conditions to the 
veteran's military service.  The Board notes that the veteran 
contends that his lipomas, skin disorders, and infertility 
are related to his participation in Project Shipboard Hazard 
and Defense (SHAD).  

The veteran's participation in Project 112/SHAD, 
specifically, Autumn Gold and Eager Belle II, while aboard 
the U.S.S. Navarro, was confirmed by the RO.  

A December 2001 Under Secretary for Health's Information 
Letter, indicates that the testing involved biological and 
chemical warfare agents, simulants, tracers and 
decontamination chemicals.  The letter indicates that prior 
research suggests that these agents were unlikely to cause 
long-term health effects without signs of acute toxicity.  
Most veterans were exposed to only one or a few of these 
agents, but some veterans may have been involved in multiple 
tests and repeated exposures.

A December 2003 Fact Sheet issued by the Assistant Secretary 
of Defense (Health Affairs) indicates that the purpose of 
Autumn Gold and Eager Belle was to test U.S. warships' and 
ashore installations' vulnerabilities to attacks with 
chemical or biological warfare agents and to develop 
procedures to respond to such attacks while maintaining a 
war-fighting capability. The testing involved the 
dissemination of a biological tracer aerosol, Bacillus 
globigii, along a release line.

In September 2006, the veteran was afforded a VA examination.  
The veteran's claims file and medical records were reviewed.  
The examiner opined, "Lipoma, dermatophytosis, loss of 
reproductive capability is less likely as not (less than 
50/50 probability) caused by or a result of Project SHAD.  
Bacillus subtilis is a noted test agent to which this veteran 
would have been exposed, as he participated in Project SHAD.  
As noted from the "Facts Sheet from the Office of the 
Assistant Secretary of Defense (Health Affairs) Demployment 
Health Support Directorate Deseret Test Center Phase II and 
Autum[n] Gold":  "Bacillus globigii (BC):  Now considered 
to be Bacillus subtilis var.niger a close relative of 
Bacillus subtilis, and this bacterial species was used as a 
simulate and considered harmless to healthy individuals.  
Bacillus subtilis and similar in a Bacillus species are 
common in the environment, and are uncommon causes of 
disease.  They have been associated with acute infections of 
the ear, meninges, urinary tract, lung, heart valve, 
bloodstream and other body sites, but always or nearly always 
in individuals whose health has already been compromised.  
Long-term or late development health effects would be very 
unlikely (except perhaps as a[n] acute infection)."  

The Board notes that testing for Autumn Gold and Eager Belle 
occurred in February, March, May, and June of 1963.  A review 
of the veteran's service medical records for this period 
fails to reveal any evidence that his health was compromised 
at the time of testing.  The veteran's service medical 
records indicate that he underwent an elective circumcision 
in May 1963 and was discharged four days later in good 
condition. 

The examiner stated, "Based on this most recent update 
regarding this biological agent, there is little evidence to 
suggest that this test agent would cause any long-term or 
late developing health affects.  Veterans claims of lipoma, 
dermatophytosis, and infertility would less likely be due to 
exposure to this agent during Project SHAD.  Furthermore, not 
being a dermatophyte, this agent would not be an etiology to 
the veteran's dermatophytosis.  Review of causes of 
infertility fails to demonstrate a correlation between 
exposure to this Bacillus species and male infertility.  The 
Project SHAD tests which this veteran was involved did not 
utilize agents such as zinc cadmium sulfide or other chemical 
agents with known possible effects on fertility.  Regarding 
lipoma, specifically, this condition is that of benign fatty 
tumors of unknown cause which is largely considered to be due 
to genetics and heredity and, therefore, less likely due to 
exposure to any biologic agent."

The Board has reviewed the veteran's own statements that his 
lipomas, skin problems, and reproductive problems were caused 
by his participation in Project SHAD during service.  
However, as a lay person, the veteran is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for lipomas, to include as 
due to participation in Project SHAD, is denied.

Entitlement to service connection for a disability manifested 
by a loss of reproductive capabilities, to include as due to 
participation in Project SHAD, is denied.

Entitlement to service connection for a skin disability, to 
include as due to participation in Project SHAD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


